                                          Case 5:17-cv-00220-LHK Document 907 Filed 10/17/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                 Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                        ORDER INSTRUCTING QUALCOMM
                                                                                           TO FILE UNDER SEAL
                                  14             v.                                        UNREDACTED VERSIONS OF THE
                                                                                           EXHIBITS TO QUALCOMM’S
                                  15     QUALCOMM INCORPORATED, et al.,                    OPPOSITION TO THE FTC’S
                                                                                           PARTIAL SUMMARY JUDGMENT
                                  16                    Defendants.                        MOTION
                                  17

                                  18
                                              On September 24, 2018, Defendant Qualcomm, Incorporated (“Qualcomm”) filed its
                                  19
                                       opposition to Plaintiff the Federal Trade Commission’s (“FTC”) motion for partial summary
                                  20
                                       judgment. ECF No. 870. With the opposition, Qualcomm filed the redacted versions of several
                                  21
                                       accompanying exhibits that Qualcomm seeks to seal. See ECF No. 872 (Qualcomm’s
                                  22
                                       administrative motion to file under seal Qualcomm’s opposition and certain accompanying
                                  23
                                       exhibits). Qualcomm filed under seal an unredacted version of its opposition to the FTC’s motion
                                  24
                                       for partial summary judgment, see ECF No. 872-4, but failed to file under seal unredacted
                                  25
                                       versions of the accompanying exhibits, as it required by Civil Local Rule 79-5(d)(1)(D).
                                  26
                                              The Court hereby ORDERS Qualcomm to file under seal unredacted versions of the
                                  27
                                                                                       1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER INSTRUCTING QUALCOMM TO FILE UNDER SEAL UNREDACTED VERSIONS OF THE
                                       EXHIBITS TO QUALCOMM’S OPPOSITION TO THE FTC’S PARTIAL SUMMARY JUDGMENT MOTION
                                         Case 5:17-cv-00220-LHK Document 907 Filed 10/17/18 Page 2 of 2




                                   1   exhibits accompanying Qualcomm’s opposition to the FTC’s motion for partial summary

                                   2   judgment.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: October 17, 2018

                                   6                                               ______________________________________
                                                                                   LUCY H. KOH
                                   7                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                    2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER INSTRUCTING QUALCOMM TO FILE UNDER SEAL UNREDACTED VERSIONS OF THE
                                       EXHIBITS TO QUALCOMM’S OPPOSITION TO THE FTC’S PARTIAL SUMMARY JUDGMENT MOTION
